4:18-cv-00554-DCC
4:18-cv-00554-SAL   Date Filed
                    Date Filed 03/08/19
                               03/28/18 Entry
                                        Entry Number
                                              Number 104-2
                                                     24-14   Page 11 of
                                                             Page    of 33
4:18-cv-00554-DCC
4:18-cv-00554-SAL   Date Filed
                    Date Filed 03/08/19
                               03/28/18 Entry
                                        Entry Number
                                              Number 104-2
                                                     24-14   Page 22 of
                                                             Page    of 33
4:18-cv-00554-DCC
4:18-cv-00554-SAL   Date Filed
                    Date Filed 03/08/19
                               03/28/18 Entry
                                        Entry Number
                                              Number 104-2
                                                     24-14   Page 33 of
                                                             Page    of 33
